Case 1:20-cv-01763-JPH-MPB Document 5 Filed 07/02/20 Page 1 of 2 PageID #: 29




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

STACEY EVAN PETIT,                                     )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )       No. 1:20-cv-01763-JPH-MPB
                                                       )
GRANT COUNTY SHERIFF'S OFFICE,                         )
REGGIE NEVELS,                                         )
FLANNIGAN CPI,                                         )
JOHN DOE,                                              )
                                                       )
                                Defendants.            )

                           Order Directing Transfer of Action to the
                       Northern District of Indiana, Fort Wayne Division

       Plaintiff Stacey Evan Petit commenced this action on June 30, 2020, naming officials in

Grant County, Indiana, as defendants for actions occurring in that county. The plaintiff resides in

Florida, where he is incarcerated, and the defendants are presumed to reside in or near Grant

County. Dkt. 1. Thus venue for this action is in the Northern District of Indiana, Fort Wayne

Division. See 28 U.S.C. §§ 1391(b) & 94(a)(1). There appears to be no connection with the

Southern District of Indiana.

       Accordingly, pursuant to 28 U.S.C. § 1404(a), the clerk is directed to transfer this action

to the United States District Court for the Northern District of Indiana, Fort Wayne Division, and

to close this action on the docket. The clerk is also directed to terminate as a motion the plaintiff's

motion for leave to proceed in forma pauperis, dkt. [2], leaving disposition of the motion to the

Northern District court.

SO ORDERED.




                                                  1
Case 1:20-cv-01763-JPH-MPB Document 5 Filed 07/02/20 Page 2 of 2 PageID #: 30



Date: 7/2/2020




Distribution:

Stacey Evan Petit
706413
Apalachee Correctional Institution
35 Apalachee Drive
Sneads, FL 32460




                                      2
